UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2015 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-199780 SIERRA MADRE MINING, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 18th Ave. Suite #420–711, Phoenix, AZ 85023 (Address of principal executive offices, including zip code) 480-658-3822 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class A shares: 5,000,000, Class B shares: 122,407,500, total shares outstanding: 127,407 ,500 as of September 30, 2015 SIERRA MADRE MINING, INC. TABLE OF CONTENTS 1 Page No. Part I. - Financial Information Item 1. Financial Statements. Balance Sheets September 30, 2015 (unaudited) and December 31, 2014 (audited) F-1 Statement of Operations for the three and nine months ended September 30, 2015 and September 30, 2014 F-2 Statement of Cash Flows for the nine months ended September 30, 2015 and September 30, 2014 F-3 Statement of Shareholders Equity for the period ended September 30, 2015 F-4 Notes to Unaudited Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 14 Item 4. Controls and Procedures. 15 Part II. - Other Information Item 1A. Risk Factors. 15 Item 2. Use of Proceeds. 15 Item 6. Exhibits. 15 Signatures 17 Exhibit Index 18 Table of Contents 2 PART I.
